COOPER, Justice,
Dissenting.
In an obvious attempt to limit the number of personnel that could be employed *375by the executive branch of government, the 1982 General Assembly enacted what is now compiled as KRS 18A.010(2):
The total number of permanent full-time personnel employed in agencies of the executive branch shall not exceed thirty-three thousand (38,000).
1982 Ky. Acts, ch. 381, § 8.
In what appears to have been an attempt to circumvent this limitation, the Cabinet for Human Resources, n.k.a. Cabinet for Families and Children, hired these Appellees and classified them as permanent part-time employees, but with the same pay and benefits as permanent full-time employees. Some of these “part-time” employees were employed at salaries of $20,000.00 or less per year, others at more. The Personnel Board has found, as a fact, that Appellees were told by their supervisors when they were hired that they would be classified as “permanent part-time employees” so as to comply with “internal regulations,” but that they would be treated as full-time employees and would receive all benefits and rights afforded to full-time employees. Appellees were, in fact, treated as full-time employees and received, at the time they were hired, all benefits and rights afforded to personnel classified as permanent full-time employees.
In the 1990 budget bill, the General Assembly created the State Employee Salary Equity Fund and appropriated to it $8,000,000.00 for fiscal year 1990-91 and $13,000,000.00 for fiscal year 1991-92. 1990 Ky. Acts. ch. 514, Part III, § 20. The purpose of the Fund was to award salary increases of $1,000.00 on September 1, 1990 and $500.00 on September 1, 1991 to each permanent full-time employee in grades two through nine; and salary increases of $600.00 on September 1, 1990 and $400 on September 1, 1991 to each permanent full-time employee in grades ten through seventeen, all in addition to the annual five percent (5%) increase provided in KRS 18A.355(1).
In its 1992 budget bill, the General Assembly established the Salary Enhancement Fund providing salary increases with an annualized value of $360.00 for fiscal year 1992-93 for all permanent full-time classified employees whose salaries on July 1, 1992 were $20,000.00 or less per annum. 1992 Ky. Acts, ch. 462, part IV, § 4. To fund the Salary Enhancement Fund, the General Assembly appropriated to the Department of Personnel $1,300,000.00 for fiscal year 1992-93 and $2,700,000.00 for fiscal year 1993-94. Id., Part IA, para. 12d.
The issue in this case is whether the General Assembly, by these enactments, intended to award these salary increases to Appellees.
Presumably, the appropriations made by the General Assembly for the Salary Equity Fund and the Salary Enhancement Fund were calculated according to the number of state employees eligible to receive those benefits, i.e., employees classified as permanent full-time employees (not to exceed, of course, 33,000 in the executive branch). Since Appellees were not classified as permanent full-time employees, no funds were appropriated for them, and they did not receive any salary increases from either fund. They filed a complaint with the Personnel Board claiming that, as de facto permanent full-time employees, they were entitled to the salary increases. The Personnel Board agreed.
Of course, the Personnel Board has no authority to order the General Assembly to appropriate funds for salary increases. Instead, the Board simply ordered the Cabinet for Human Resources to pay these salary increases out of unspecified funds appropriated to it for other purposes. The Franklin Circuit Court, the Court of Appeals, and now this Court have affirmed that order. That means that these salary *376increases, which were neither authorized nor the subject of an appropriation by the General Assembly in either the 1990-91 or 1992-93 budget bills, will be paid from funds that have been designated in the 2000-01 budget bill for social insurance, medicaid services, employment services, health services, mental health/mental retardation services, social services, administration and program support, handicapped children, and/or health economics control. Since these salary increases have been in effect since 1990 and 1992 and will continue to be compounded annually by the annual percentage increments authorized by KRS 18A.355(1), this order effectively requires the Cabinet to continue these payments for so long as Appellees remain employed, or until the General Assembly appropriates additional monies to fund these salary increases that it did not intend to fund in the first place.
I am unaware of any statute authorizing the Personnel Board to order funds appropriated by the General Assembly for one purpose to be expended for another, unrelated purpose. Certainly, KRS 18A.075, KRS 18A.0751 and KRS 18A.095 do not provide such authority. Thus, this case could be reversed solely because the Personnel Board exceeded its authority in issuing the order from which this appeal was taken.
However, this case should also be reversed on the merits. Appellees’ entire case is premised upon their claim that they were told by their supervisors when they were hired that they would receive all benefits and rights afforded to full-time employees. As noted, supra, Appellees did receive the same benefits and rights being afforded to full-time employees at the time they were hired. That, of course, did not preclude the General Assembly from subsequently conferring new benefits on other employees, subject to equal protection considerations not at issue here. Presumably, the General Assembly did not know when it created the Salary Equity Fund and the Salary Enhancement Fund that there were employees in the executive branch who were working full time and drawing full-time benefits, but who were classified as part-time employees. That presumption arises from my conviction that Appellant’s only purpose in misclassi-fying Appellees was to circumvent the General Assembly’s attempt to limit the number of permanent full-time employees in the executive branch. Thus, I must conclude that, when the General Assembly conferred these salary increases on permanent full-time employees, it could not have contemplated or intended that those increases would also be paid to employees, such as Appellees, who were classified as part-time employees. Appellees are not entitled to salary increases that the General Assembly did not intend to award them.
Nor is it unfair to deny Appellees these salary increases. If the Cabinet had not classified Appellees as permanent part-time employees, KRS 18A.010(2) would have precluded their being hired as state employees in the first place; thus, they would not have been entitled to any of the benefits of state employment, much less benefits subsequently bestowed by the General Assembly upon other employees classified as permanent full-time employees. What is unfair is to take money designated and appropriated for social services and give it to Appellees in the form of salary increases that were neither authorized nor the subject of an appropriation by the General Assembly.
Accordingly, I dissent.
LAMBERT, C.J., and KELLER, J., join this dissenting opinion.